Title: To James Madison from Daniel Carroll, 26 December 1791
From: Carroll, Daniel
To: Madison, James


My dear Sir,Decr. 26th. 1791
My last was, I beleive, on the 21st. Instt since which yrs. of the 20th Came to hand.
I do indeed regret the failure of the Represenn. Bill—& the circumstances attending it. What will be the result? If the residence Act is attackd as you say in a regular manner, or any other after what has taken place, I shall conclude there is a deep scheme for some other wicked purpose—Nil admirari &c. I will yet beleive no more is intended than as a threat.
We hope to see Mr. Johnson next week—& to send a Certified copy of the Act of our Assembly concerning the Territory of Columbia & City of Washington; I transmitted a rough copy to Mr Jefferson sometime past.
I have not heard from Mr C. Carroll in answer to what I wrote him. I hope you will soon see him in Pha. Let me know who are with you at Mrs Houses. Yrs. Dr Sr Most Affy
Danl Carroll
